Case: 15-10419      Document: 00513316519         Page: 1    Date Filed: 12/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 15-10419                         December 21, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ALONZO PENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-118-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Luis Alonzo Pena, federal prisoner # 36979-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction
based on Amendment 782 to the United States Sentencing Guidelines, which
lowered the base offense levels in the drug quantity table set forth in U.S.S.G.
§ 2D1.1(c). The district court held that Pena was not entitled to a reduction




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10419    Document: 00513316519     Page: 2   Date Filed: 12/21/2015


                                 No. 15-10419

because the drug quantity for which he was held accountable at his original
sentencing would result in the same base offense level after the amendment.
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009). At his original sentencing, Pena was assigned a base
offense level of 38 under § 2D1.1(c)(1) because he was held accountable for the
equivalent of 477,540 kilograms of marijuana. Under amended § 2D1.1(c),
Pena’s base offense level remains 38. Thus, Amendment 782 did not lower
Pena’s applicable guidelines ranges, and § 3582(c)(2) does not authorize a
reduction in his sentence. See U.S.S.G. § 1B1.10(a)(2)(B), p.s.
      Pena complains that the district court should not have based its decision
on his presentence report without giving him notice and an opportunity to
challenge its reliability. He also complains that the district court denied his
motion without considering the 18 U.S.C. § 3553(a) factors. He has not shown
an abuse of discretion. See Dillon v. United States, 560 U.S. 817, 826-27 (2010);
United States v. Mueller, 168 F.3d 186, 189 (5th Cir. 1999). Furthermore, any
attempt to relitigate the facts underlying Pena’s original conviction and
sentencing exceeds the limited scope of a § 3582(c)(2) proceeding. See United
States v. Hernandez, 645 F.3d 709, 711-12 (5th Cir. 2011).
      AFFIRMED.




                                       2